SANDERLIN, Judge.
Appellant was charged with four counts of aggravated battery and one count of leaving the scene of an accident involving personal injuries. In a written plea form and orally at the sentencing hearing, appellant pleaded nolo contendere to four counts of aggravated battery. After conducting a plea colloquy, the trial court accepted appellant’s plea and adjudicated him guilty, but did not specify on which charges. The written judgment found appellant guilty of all five charges. Appellant was sentenced to five concurrent terms of twelve years incarceration in a medical facility and ordered to pay restitution.
Because appellant did not plead guilty or nolo contendere to the charge of leaving the scene of an accident involving personal injuries and because the twelve year sentence imposed is in excess of the statutory maximum, see sections 316.027, 316.062, and 775.082(3)(d), Florida Statutes (1985), we remand to the trial court, with directions to delete this charge from the judgment and sentences. We affirm the judgment and sentences in all other respects.
Affirmed and remanded with directions.
LEHAN, A.C.J., and FRANK, J., concur.